 


110 HR 6774 IH: Protecting Military Family Financial Benefits Act of 2007
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6774 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to improve certain death and survivor benefits with respect to members of the Armed Forces, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Military Family Financial Benefits Act of 2007.
2.Modification of eligible recipients of death gratuity with respect to members of the Armed ForcesParagraph (2) of section 1477(a) of title 10, United States Code, is amended to read as follows:

(2)His children (as prescribed by subsection (b)) or such guardians or caretakers of his children (as so prescribed) as he shall specify, in such proportions as he shall specify..
3.Annuities for guardians or caretakers of dependent children under survivor benefit plan
(a)ElectionSection 1448(b) of title 10, United States Code, is amended—
(1)in the subsection caption, by striking and Former Spouse and inserting , Former Spouse, and Guardian or Caretaker; and
(2)by adding at the end the following new paragraph:

(6)Guardian or caretaker coverage
(A)General ruleA person who is not married and has one or more dependent children upon becoming eligible to participate in the Plan may elect to provide an annuity under the Plan to a natural person (other than a natural person with an insurable interest in the person under paragraph (1) or a former spouse) who acts as a guardian or caretaker to such child or children. In the case of a person providing a reserve-component annuity, such an election shall include a designation under subsection (e).
(B)Termination of coverageSubparagraphs (B) through (E) of paragraph (1) shall apply to an election under subparagraph (A) of this paragraph in the same manner as such subparagraphs apply to an election under subparagraph (A) of paragraph (1).
(C)Election of new beneficiary upon death of previous beneficiarySubparagraph (G) of paragraph (1) shall apply to an election under subparagraph (A) of this paragraph in the same manner as such subparagraph (G) applies to an election under subparagraph (A) of paragraph (1), except that any new beneficiary elected under such subparagraph (G) by reason of this subparagraph shall be a guardian or caretaker of the dependent child or children of the person making such election..
(b)Payment of annuitySection 1450 of such title is amended—
(1)in subsection (a), by adding at the end the following new paragraph:

(5)Guardian or caretaker coverageThe natural person acting as a guardian or caretaker of the dependent child or children of the person designated under section 1448(b)(6) of this title, unless the election to provide an annuity to the natural person has been changed as provided in subsection (f).; and
(2)in the subsection caption of subsection (f), by striking or Former Spouse and inserting , Former Spouse, or Guardian or Caretaker.
(c)Amount of annuitySection 1451(b) of such title is amended—
(1)in the subsection caption, by inserting or Guardian or Caretaker after Insurable interest; and
(2)by inserting or 1450(a)(5) after 1450(a)(4) each place it appears in paragraphs (1) and (2).
(d)Reduction in retired paySection 1452(c) of such title is amended—
(1)in the subsection caption, by inserting or Guardian or Caretaker after Insurable interest; and
(2)by inserting or 1450(a)(5) after 1450(a)(4) each place it appears in paragraphs (1) and (3).
4.Improvements of pre-deployment counseling and services for members of the Armed Forces
(a)PanelThe Secretary of Defense shall appoint, from among individuals in the private sector qualified for such purpose, a panel of individuals to—
(1)review the pre-deployment counseling and services provided by the military departments to unmarried members of the Armed Forces with dependent children;
(2)identify best practices among such counseling and services; and
(3)recommend such improvements in such counseling and services (including improvements in such best practices) as the panel considers appropriate.
(b)Required actionsIn carrying out its duties under subsection (a), the panel appointed under that subsection shall—
(1)identify best practices in the pre-deployment counseling and services provided by the military departments to unmarried members of the Armed Forces with dependent children, including best practices with respect to counseling and services on—
(A)death benefits available to survivors of members of the Armed Forces;
(B)dependency and indemnity compensation benefits available under chapter 13 of title 38, United States Code;
(C)Servicemembers' Group Life Insurance under subchapter III of chapter 19 of title 38, United States Code;
(D)traumatic injury protection under section 1980A of title 38, United States Code;
(E)the Survivor Benefit Plan under subchapter II of chapter 73 of title 10, United States Code;
(F)benefits payable under the Social Security Act; and
(G)the preparation, maintenance, and administration of family care plans, including elements of such plans relating to death benefits, wills and powers of attorney, trusts, maintenance and safeguarding during deployment, and acknowledgment of specific guardian and caretaker duties (including beneficiary designation), and administrative requirements (including command endorsement) relating to such plans;
(2)identify best practices in the pre-deployment counseling and services provided by the military departments to unmarried members of the Armed Forces without dependent children, and married members of the Armed Forces (whether with or without dependent children), including best practices with respect to counseling and services on each of the matters set forth in subparagraphs (A) through (F) of paragraph (1);
(3)identify best practices among the military departments in the deployment and availability of counseling and services for such members at so-called Pre-Deployment Centers, including best practices with respect to—
(A)the availability of counseling on legal matters;
(B)the availability of counseling on financial matters;
(C)the involvement of family support groups in such counseling;
(D)the availability of screening necessary for current or future determinations regarding post-traumatic stress disorder (PTSD);
(E)the availability of counseling for suicide prevention; and
(F)the provision and scope of training for pre-deployment counselors;
(4)identify, from among the best practices identified under paragraphs (1), (2), and (3), best practices to be adopted across the military departments in order to ensure the uniform availability to such members of meaningful and effective pre-deployment counseling and services; and
(5)make such recommendations in any practices identified under paragraph (4) as the panel considers appropriate to enhance the counseling and services identified under that paragraph.
(c)ReportNot later than 120 days after the date of the enactment of this Act, the panel appointed under subsection (a) shall submit to the Secretary and the congressional defense committees a report on its actions under this section. The report shall set forth in comprehensive detail the best practices identified under subsection (b)(4) and any recommendations for improvements in such best practices made under subsection (b)(5).
(d)ImplementationNot later than 120 days after the date of the receipt of the report required by subsection (c), the Secretary shall ensure the implementation by the military departments of the best practices identified under subsection (b)(4), together with any improvements recommended under subsection (b)(5).
(e)Congressional defense committees definedIn this section, the term congressional defense committees means—
(1)the Committees on Armed Services and Appropriations of the Senate; and
(2)the Committees on Armed Services and Appropriations of the House of Representatives. 
 
